Citation Nr: 1714996	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus, and if so whether the claim may be allowed.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1969 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2016, the Veteran was notified by letter that he was scheduled for a Travel Board hearing at the RO in Atlanta, Georgia in January 2017.  The November 2016 notice was sent to the most recent address of record.  The Veteran failed to appear for the January 2017 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  In a May 2009 VA rating decision, the claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the May 2009 VA rating decision, regarding service connection for bilateral hearing and tinnitus, is not cumulative or redundant and raises the possibility of substantiating the claims.

3.  The Veteran failed to show for a scheduled VA audiological examination in March 2016 and has not provided good cause for such failure.  


CONCLUSIONS OF LAW

1.  The May 2009 VA rating decision, denying service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received since the May 2009 VA rating decision to reopen service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).

3.  New and material evidence has been received since the May 2009 VA rating decision to reopen service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156, 3.303.

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 C.F.R. § 3.655 (2016).

5.  The criteria for entitlement to service connection for tinnitus have not been met.  38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decisions below for the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

For the remaining issues on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by an August 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2016).

In the May 2009 VA rating decision, service connection for bilateral hearing loss and tinnitus were denied because service treatment records did not show a diagnosis or complaints of hearing loss or tinnitus and there was no evidence of current diagnoses of hearing loss or nexus between hearing loss and tinnitus with military service.  The Veteran was notified of this action and of his appellate rights but did not appeal by filing a Notice of Disagreement as to these issues and no new and material evidence was received within one year of the May 2009 VA rating decision.  Therefore, the May 2009 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Evidence received since the May 2009 VA rating decision includes a June 2010 VA Form 21-4138 from the Veteran describing his in-service noise exposure.  The Board finds that this evidence is new and material to the element of establishing an in-service occurrence, which was not established at the time of the May 2009 VA rating decision.  As a result, these claims are reopened.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

In June 2010, the Veteran submitted his request to reopen the issues of service connection for bilateral hearing loss and tinnitus.  During the course of the appeal, the Veteran was scheduled for a VA audiological examination in March 2016.  In March 2016, notification that the Veteran failed to report for the scheduled examination was associated with the record.  As of this date, no response has been received by the Veteran or his representative providing good cause for the Veteran's absence for the scheduled examination.  

When a claimant fails to report for a VA examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, such as these issues on appeal, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).  As a result, the Board finds that the issues of entitlement to service connection for bilateral hearing loss and tinnitus are denied.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


